ATTACHMENT #2 Pool Level Performance and Projections for Below Investment Grade Rated Bank and Insurance Trust Preferred CDOs Table Discussion of “Subordination as a percentage of performing collateral” Subordination: The statistic “Subordination as a % of performing collateral” is defined in footnote 4 to the tabletitled “Pool Level Performance and Projections for Below Investment Grade Rated Bank and Insurance Trust Preferred CDOs” at the bottom of page 56 in our 2009 Form 10-Q. The table and its footnotes are reproduced below with the relevant statistics highlighted. The subordination statistic includes the effects of seniority level within the CDO’s liability structure, the Company’s recovery rate assumption for deferring but not defaulted collateral and a 0% recovery rate for defaulted collateral. The numerator is all collateral less the sum of (i) 100% of the defaulted collateral, (ii) the projected loss amount for each piece of deferring but not defaulted collateral and (iii) the amount of each CDO’s debt which is either senior to or pari passu with our security’s priority level. The denominator is all collateral less the sum of (i) 100% of the defaulted collateral and (ii) the projected loss amount for each piece of deferring but not defaulted collateral.
